Citation Nr: 0021247	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-06 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
ankle injury.  

2.  Entitlement to service connection for an ear disorder, 
including hearing loss.

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a lung disorder.

7.  Entitlement to service connection for nicotine 
dependence.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from June 1950 to April 1954.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

In April 29, 1999, the Board remanded this case for further 
development, whereupon this case is once again before the 
Board.  


FINDINGS OF FACT

1.  In a January 1973 rating decision, service connection was 
denied for residuals of a left ankle injury; notice was sent 
to the veteran, and the veteran did not file an appeal.

2.  Evidence submitted since the January 1973 decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims.

3.  There is no medical evidence of hearing loss.

4.  There is no medical evidence linking an ear disorder to 
service. 

5.  There is no medical evidence of a back disorder.  

6.  There is no medical evidence of a left knee disorder. 

5.  There is no medical evidence linking hypertension to 
service.

6.  There is no medical evidence linking a lung disorder to 
service.

7.  There is no medical evidence of nicotine dependence.


CONCLUSIONS OF LAW

1.  The evidence received since the January 1973 decision, 
which denied a claim for service connection for residuals of 
a left ankle injury, is not new and material, and the 
veteran's claim for that benefit may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.1103 (1999).

2.  The veteran's claim of entitlement to service connection 
for an ear disorder, including hearing loss, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The veteran's claim of entitlement to service connection 
for a back disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

4.  The veteran's claim of entitlement to service connection 
for a left knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

5.  The veteran's claim of entitlement to service connection 
for hypertension is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

6.  The veteran's claim of entitlement to service connection 
for a lung disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

7.  The veteran's claim of entitlement to service connection 
for nicotine dependence is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In general, service connection may be granted for a disorder 
that was incurred in or aggravated during the veteran's 
active duty service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303.  A number of diseases, including 
arthritis, hypertension, and heart disease, are presumed to 
have been incurred in service if manifested within a year of 
separation from service to a degree of 10 percent or more.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service, 
38 C.F.R. § 3.303(d), and a disease which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  

In a January 1973 rating decision, service connection was 
denied for residuals of a left ankle injury.  Notice was sent 
to the veteran, and the veteran did not file an appeal.  That 
decision is final, and, as such, that decision may not be 
reopened without "new and material evidence."  See 
38 U.S.C.A. § 5108, 7105(c), 38 C.F.R. § 20.1103; see Godfrey 
v. Brown, 7 Vet. App. 398, 405 (1995); Moray v. Brown, 5 Vet. 
App. 211, 213 (1993).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).  That standard has not been 
met.

At the time of the January 1973 rating decision, the RO, 
which had before it service medical records, observed that 
although there was documentation of a left ankle injury in 
service, there was no medical evidence of any remaining 
residuals of a left ankle injury.  Since the January 1973 
decision, additional medical evidence has been associated 
with the claims file.  However, these medical records do not 
document the presence of a disorder of the left ankle or of 
any disorder characterized as a residual of a left ankle 
injury in service.  The evidence submitted since January 1973 
is not probative an issue underlying the veteran's claim for 
service connection for residuals of a left ankle injury and 
is not so significant that it must be considered in order to 
fairly decide the merits of that claim.  Therefore, the 
evidence in question cannot be said to be new and material.  

II.  Service Connection

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, following a review of all of the 
evidence, the Board finds that the appellant's claims are not 
substantiated by competent evidence, and as such they fail to 
meet the threshold requirement.  Therefore, the Board 
concludes that the appellant's claims are not well grounded.

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as established 
by lay or medical evidence, as appropriate; third, there must 
be competent evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
established by medical evidence or a medical opinion.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Lathan v. Brown, 
7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, alternatively, a claim may be 
well grounded based upon application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such a condition.  That evidence must be medical, 
unless is relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

A.  Ear Disorder

The claims file documents treatment for otitis media in April 
1998 and August 1994.  There is no medical evidence of 
hearing loss, however.  There is also no medical evidence of 
any ear disorder in service or any medical evidence linking 
otitis media to service.  Without medical evidence of hearing 
loss and without medical evidence linking an ear disorder to 
service, the veteran's claim for service connection for an 
ear disorder, including hearing loss is not well grounded. 

B.  Back Disorder

The claims file contains does not reflect the presence of a 
back disorder.  Although a July 1979 entry contains a 
reference to sciatica, the entry does so only by way of 
history.  Other treatment records, and particularly more 
recent treatment records, do not document the presence of a 
disorder.  

Moreover, even if the July 1979 entry were treated as medical 
evidence of a back disorder, there is no medical evidence 
linking that disorder to service.  Treatment records do not 
document the presence of a back disorder, there is no medical 
evidence of arthritis within a year of the veteran's 
separation from service, and there is no medical evidence 
otherwise suggesting that a back disorder was present in 
service or is attributable to an event in service.  A VA 
examination in August 1973 revealed no back pathology, and x-
ray examination at that time revealed the lumbar spine to be 
normal.  Without medical evidence of a back disorder and 
medical evidence linking that disorder to service, the 
veteran's claim for service connection for a back disorder is 
not well grounded.

C.  Left Knee

The claims file contains no medical evidence of a left knee 
disorder.  Without such evidence, the veteran's claim for 
service connection for such a disorder is not well grounded.  

D.  Hypertension

The claims file contains some evidence of hypertension.  A 
July 1979 references high blood pressure and entries in 
treatment records, including entries from May and October 
1993, February 1997, September 1998, and March and August 
1999 note the presence of hypertension.  

However, there is no medical evidence linking hypertension to 
service.  Service medical records contain no reference to 
hypertension, there is no medical evidence of hypertension 
within a year of the veteran's separation from service, and 
there is no medical opinion suggesting that hypertension had 
its onset in service or otherwise is related to service.  
Without medical evidence linking hypertension to service, the 
veteran's claim for service connection for hypertension is 
not well grounded.  

E.  Lung Disorder

Treatment records reflect the presence of bronchitis and 
rhinitis in June 1990, of borderline restrictive airway 
disease in March 1995, and of pneumonia, as well as 
bronchitis, in March 1999.  A July 1999 report of a pulmonary 
function test documents what was characterized as very mild 
obstruction.  

There is no evidence, however, linking a lung disorder to 
service.  Service medical records contain no reference to a 
lung disorder, and the veteran's lungs were reportedly normal 
during a separation examination in April 1954.  There is no 
medical opinion in the claims file suggesting that a lung 
disorder is related to service.  Without medical evidence 
linking a lung disorder to service, the veteran's claim for 
service connection is not well grounded.  

F.  Nicotine Dependence

The Board observes that the General Counsel has previously 
addressed the issue of entitlement to service connection for 
a disorder secondary to smoking in service. Pursuant to 
provisions applicable to claims, such as this one, filed 
prior to June 9, 1998, nicotine dependence may be treated as 
a disease for which service connection may be granted.  See 
USB Letter 20-97-14 (Jul. 24, 1997); see also 38 U.S.C.A. 
1103.  Also, service connection may be granted for a tobacco-
related disability on the basis that the disability is 
secondary to nicotine dependence which arose from a veteran's 
tobacco use during service.  VAOPGCPREC 19-97 (May 13, 1997).  
A determination as to whether service connection is warranted 
for a disability or death attributable to tobacco use 
subsequent to military service depends upon whether post-
service tobacco use resulted from nicotine dependence arising 
in service, and therefore is secondarily service-connected 
pursuant to 38 C.F.R. § 3.310(a) (1999).  VAOPGCPREC 19-97 at 
3.  This determination depends upon whether the veteran 
acquired a dependence on nicotine in service, and whether 
that dependence may be considered the proximate cause of a 
disability resulting from the use of tobacco products by the 
veteran.  If each of these questions is answered in the 
affirmative, service connection should be established on a 
secondary basis.  Id. at 5.  If it is determined that, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, 
adjudicative personnel must determine whether the post-
service usage of tobacco products was the proximate cause of 
the disability or death upon which the claim is predicated.  
Id. at 6, 7.  See also VAOPGPREC 2-93 (Jan. 13, 1993).

Moreover, in Davis v. West, 13 Vet. App. 178 (1999), the 
Court upheld a Board determination that a claim for service 
connection for the cause of the veteran's death was not well 
grounded where there was a history of smoking both in and 
after service and where there was a medical opinion relating 
the veteran's death to smoking.  In so holding, the Court 
observed that the medical opinion did not differentiate 
between the effects of smoking during service and the effects 
of smoking after the separation from service of the veteran 
in that case.  The medical opinion at issue, furthermore, did 
not reflect a diagnosis of nicotine dependence during 
service.  Without a medical opinion linking the veteran's 
death to in-service smoking or to nicotine dependence during 
service, the claim, according to the Court, was not well 
grounded.

The veteran has asserted that he began smoking during service 
and that he continued to smoke after service until 1989.  
However, a report of VA hospitalization in July 1979 for 
repair of his sternum fractured two years earlier in an 
automobile accident includes information that the veteran had 
a history of smoking a pack of cigarettes a day for thirty 
years.  This is evidence of smoking that began almost a year 
prior to his entrance into service.  There is no medical 
evidence that the veteran became nicotine dependent during 
service.  Therefore, consistent with the Court's holding in 
Davis, the Board finds the veteran's claim not well grounded.  


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection of a left ankle injury, and a 
claim for service connection for that disorder remains 
denied.

Service connection for an ear disorder, including hearing 
loss is denied.

Service connection for a back disorder is denied. 

Service connection for a left knee disorder is denied.

Service connection for hypertension is denied.

Service connection for a lung disorder is denied.

Service connection for nicotine dependence is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

